Title: To John Adams from Rev. Manasseh Cutler, 5 February 1794
From: Cutler, Rev. Manasseh
To: Adams, John



Sir,
Hamilton (lately a part of Ipswich) Feby. 5th. 1794—

The paper you was pleased to communicate to the American Academy, from Mr. Taylor, describing a new species of wheat, was received with much pleasure.  From his account of its ripening so much earlier than the common wheat, it appears highly probable it might be raised in this part of the country, where, at present, we raise no wheat at all. If it would succeed, it must, undoubtedly, prove a great acquisition to us. A number of Gentlemen of the Academy, in different parts of the Commonwealth, wish to make the experiment, but the difficulty is to obtain the seed.  We much regret that Mr. Taylor did not mention where it might be purchased in Virginia, with certainty of its being of the right kind.  If he would be so obliging as to inform us where it may be bought, or how we may obtain, at least, a small quantity, it would be considered as a particular favour.  Or, if he could, without inconvenience to himself, request some person in Virginia to ship a few bushels for Boston, addressed to Doctr Aaron Dexter, it would be considered as a still greater favour; and the Doctr. will instantly pay every expence that may attend the purchase & conveyance to him.  I should be much gratified by obtaing only half a dozen kernels, which might be conveniently enclosed in a letter, as I feel anxious to make the experiment.
Mr. Taylor has not told us from whence the wheat came, from which the man purchased his seed containing the single kernel of this kind of wheat.  Was it imported seed? or was it raised in some other part of the Continent?—Nor has he informed us whether it be winter or spring grain, nor in what month it was sown in Virginia. It would be a satisfaction to know the months & days in the months on which it has been sown, as it might afford some direction to us in making the experiment.
I have presumed to trouble you, Sir, with this letter, and to solicit the favour of your mentioning the matter to Mr. Taylor, at the particular request of Dr. Dexter, Col Baldin, Mr. Davis of Plymouth, &c  some other Members of the Academy, who are very desirous, as well as my self, to make the experiment. Beg you to excuse the liberty I have taken, and permit me to subscribe myself
With sentiments of the highest respect / Sir, / Your most obedient / humble Servt

M Cutler